Citation Nr: 1752958	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to January 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. The case was certified to the Board by the RO in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A heart disorder is not shown to be causally or etiologically related to any in service disease, injury, or incident, and coronary artery disease was not compensably disabling within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated inservice, and arteriosclerosis may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that a heart disorder, to include coronary artery disease, was incurred in, or is otherwise etiologically related to his active duty service. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as arteriosclerosis, when manifested to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

In an April 2014 statement, the Veteran asserted that he was hospitalized in 1945 at Camp Claiborne, Louisiana, and placed in isolation for one week due to a medical condition which was never disclosed to him. As a result of such condition, the Veteran stated that he was placed on light duty until his discharge in 1946. 

In August 2014 the Veteran stated that he had been hospitalized at Camp Croft, South Carolina, about twelve months after induction for chest pains, and was assigned to light duty thereafter. He also asserted that in 1944 he was hospitalized at Camp Claiborne. The appellant alleges that at Camp Claiborne he was placed in isolation for two weeks, spent one month in recovery, and was thereafter assigned light duty until his discharge in order to accommodate his heart condition. 

The service treatment records are silent for any complaints, treatment, or diagnosis of a heart disorder. In June 1944 the Veteran developed fever, substernal soreness, productive cough, headache and chills. He was reported to be "not acutely ill" and a history of "no significant illness" was reported. The record reflects "no additional complications." Physical examination of the claimant's heart in June 1944 revealed regular sounds of good quality, and no evidence of a heart murmur.  July 1944 service treatment records reported a final diagnosis of "pneumonia, primary, atypical, right lower lobe, cause unknown." X-ray was noted to portray "a healthy chest," and transfer to a convalescent facility was recommended. The Veteran returned to duty the same month. 

Subsequent treatment records are also silent for complaints, treatment, or diagnosis of a heart disorder until September 2003 when the Veteran sought treatment through VA. At that time, he reported an onset of dyspnea in mid-July 2003. October 2003 VA treatment records report that the Veteran "this summer developed tightness in chest upon getting up in AM." In April 2007 the Veteran was treated for coronary artery disease, and was noted to have undergone catheterization in July 2005 through a private medical provider. The treatment records do not contain any medical opinion to support an in-service etiology of any heart disorder. 

The Veteran asserts that his treatment in service for chest pain is evidence that a heart condition was incurred therein. July 1944 treatment records report complaints of substernal soreness, but those symptoms were attributed to pneumonia. Service medical records do not support diagnosis or treatment of a heart disorder in service. 

The Veteran also asserts that he was placed on light duty as a clerk due to his heart disorder. There is no indication in the record that the Veteran's military occupational specialty was assigned to accommodate a heart disorder. Moreover, in an April 2014 statement, the Veteran specifically alleged that the nature of his illness was never disclosed to him. The Veteran's assertion that he was placed on light duty due to a "heart condition" is in conflict with his assertion that he was never told the nature of his medical condition. Therefore, the Veteran's assertion that he was assigned to the position of clerk to accommodate his heart condition appears to be speculation, and is afforded no probative value.   

The Board has considered the Veteran's lay assertions that his heart disorder was incurred in service. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). There is no evidence that the Veteran possesses the requisite skill, training, or experience to determine the etiology of any heart disorder, or to offer an opinion that his heart condition began in service. Thus, his lay statements in this regard are not considered competent for the purpose of the present appeal.

The Veteran is competent to testify to his history of treatment as he experienced it. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, here the Veteran has not asserted that he was diagnosed with a heart disorder in service. Rather, he has expressly stated that he was never told the nature of his in-service illness. 

Thus, no competent evidence of record even suggesting an etiological relationship between any currently diagnosed heart disorder and service. There is no evidence that the Veteran was treated for a heart disorder in service or that arteriosclerosis was compensably disabling within one year of discharge from active duty. Furthermore, the Veteran has not asserted, and the evidence does not show, any continuity of symptomatology between the in-service chest pains and the first documented instance of treatment for a heart disorder in October 2003. Based on the foregoing, the Board finds that the totality of the evidence is against the claim for service connection.

VA's duty to assist does not require the provision of a VA examination in this case. VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006). However, here the record contains no evidence of an in-service heart disorder. Indeed, the Veteran has not asserted either that he was diagnosed with a heart disorder in service, or that his heart disorder symptoms were continuous since service. On the contrary, the record indicates that the Veteran first sought treatment for a chronic heart disorder in October 2003. At such time he reported that symptoms of dyspnea and tightness in the chest began the preceding summer. Such evidence is insufficient to meet the low threshold necessary to find that a heart disorder may be associated with active-duty service.

VA has also fulfilled its duty to assist with regard to attempts to secure identified Federal records from Camp Croft South Carolina and Camp Claiborne, Louisiana. See 38 U.S.C. § 5103A (b)(1); 38 C.F.R. § 3.159 (c)(2) (stating that VA will end its efforts to obtain Federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile). 

The Veteran reported that he was treated at Camp Croft roughly twelve months after his entry on duty (February 1942). VA requested record of treatment from April 1, 1943 through July 1, 1943. The October 2014 response to request for information reported that the National Personnel Records Center index of retired records did not list the requested year or treatment facility. While the more appropriate date range of VA's request may have been starting February 1943, the response that records were not listed for the entire year indicates that any effort to obtain medical records from Camp Croft at any time during 1943 would be futile.  

While records were not specifically requested with regard to 1944 or 1945 treatment at Camp Claiborne, Louisiana, 1944 records of treatment at Camp Claiborne which closely match the Veteran's description are already of record. The Veteran's report of treatment at Camp Claiborne in 1944 appears to have been a clarification of his prior report of treatment at Camp Claiborne in 1945. At any rate, there is no evidence that the records described by the Veteran would materially support the present claim. In this regard, the Veteran has specifically reported that he was treated for chest pain, but he has not asserted that he was diagnosed with any heart disorder in service. There is no indication that any records of treatment for chest pain from 1942-45 would support the Veteran's assertion that a heart disorder first noted in 2003 was etiologically related to in-service chest pain. As such, the Board finds that remand for additional records development is not warranted here. See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

As the weight of the competent and probative evidence is against a finding that the Veteran's heart disorder was either incurred in service or within one year from service, or was causally related to any injury or illness incurred in service, the Board finds that service connection for a heart disorder, to include coronary artery disease is not warranted.


ORDER

Entitlement to service connection for a heart disorder, to include coronary artery disease is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


